DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – depicted in Figs. 1-8; Claims 4, 7, 9-11, 13-20
Species 2 – depicted in Figs. 9-10; Claims 7, 12-17
Species 3 – depicted in Figs. 13A-B and 14; Claim 12
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are being held as generic:  1-3, 5-6, and 8
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a shoe sole comprising a midsole and an outsole, the midsole having an upper layer that extends the entire length of the sole structure and a lower layer that extends along a partial length of the sole structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Niskanen et al. (US 2015/0272269).  
Niskanen teaches a shoe sole (fig. 1) comprising: an outsole (11) having a tread surface (fig. 5b shows the tread surface of the outsole (11)); and a midsole (10) arranged on the outsole (11) (fig. 1 shows the midsole (10) positioned to be arranged on the outsole (11)), wherein: the midsole includes an upper layer (12) and a lower layer (14); the upper layer is a low-hardness material; the lower layer is a high-hardness material  and has a high hardness that is higher than a hardness of the low-hardness material (paragraph [0049], “The front part 14 is preferably of a greater hardness than the rear part 13 and the body element 12,” wherein the front part is referring to the lower layer and the body element is referring to the upper layer); the upper layer (12) is seamlessly and integrally continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (paragraph [0042] “The body element 12 of the sole is designed to be essentially the same length as the entire foot”; fig. 1 shows the upper layer (12) being seamlessly and integrally continuous); the lower layer (14) is seamlessly and integrally continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 1 shows the lower layer (14) extending seamlessly and integrally continuously from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line, which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (fig. 1 shows a boundary line between the upper (12) and the anterior end of the lower (14) layer, being arranged at the posterior end of the forefoot portion); in the forefoot portion, a lower surface of the upper layer (12) includes a primary tread portion between a medial edge portion and a lateral edge portion of the midsole, and a line of a posterior end of the primary tread portion is defined by the boundary line; in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole is attached to the lower surface of the upper layer (fig. 1 shows a portion of the upper layer (12) being positioned such that the upper surface of the outsole (11) would be attached to the lower surface of the upper layer (12), this portion of the upper layer extending from a medial to a lateral side and defining a primary tread portion).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732